DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (US 2019/0081069).
	In re claim 1, Lu et al., in annotated Fig. 2 and corresponding text, teach a semiconductor structure, comprising:
a first die 262 comprising a three-dimensional memory device 200 including a three-dimensional array of memory elements (i.e. vertically oriented strings of memory cell transistors, [0049], [0052], [0054]), a first dielectric material layer 221 ([0068]) underlying the three-dimensional array of memory elements, and first pads 224  (i.e. conductor layers 62 act as first pads) embedded in the first dielectric material layer 221 and electrically connected to a respective node within the three-dimensional memory device; and
a second die 260 comprising a semiconductor substrate 202, a peripheral logic circuitry ([0055]) that includes complementary metal oxide semiconductor (CMOS) devices 206 ([0055], [0056]) located on the semiconductor substrate 202, a second dielectric material layer 212/218 ([0057]) overlying the CMOS devices 206, and second pads 220 (conductor layers act as second pads) embedded in the second dielectric material layer 212/218 and electrically connected to a respective node within the CMOS devices 206, and
		wherein the first pads 224 are bonded with the second pads 220 through 	to provide multiple bonded pairs of a respective first pad 224 and a respective  	second pad 220 at an interface between the first die 262 and the second die 	260.

    PNG
    media_image1.png
    432
    768
    media_image1.png
    Greyscale

           
    PNG
    media_image2.png
    356
    784
    media_image2.png
    Greyscale

	In re claim 2, Lu et al., in annotated Figs. 2, 3B and corresponding text, teach that gate structures GS of the CMOS devices 206 of the second die 260 are located between the three-dimensional array of memory elements of the first die 262 and the semiconductor substrate 202 of the second die 260 containing active regions 305 separated by a channel of the CMOS devices 206.  

	In re claim 3, Lu et al., in annotated Figs. 2, 3B and corresponding text, teach a semiconductor structure, comprising: 
a first die 262 comprising a three-dimensional memory device 200 including a three dimensional array of NAND memory elements (e.g. NAND strings 230, abstract, [0010]-[0016], [0022], [0049], [0052], [0053], [0059], [0061]-[0066]); and 
a second die 260 comprising a semiconductor substrate 202, a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices 206 located on the semiconductor substrate 202; wherein:
 the first die 262 is bonded to the second die 260; and 
gate structures GS of the CMOS devices 206 of the second die 260 are located between the three-dimensional array of NAND memory elements 230 of the first die 262 and the semiconductor substrate 202 of the second die 260 containing active regions 305 separated by a channel of the CMOS devices 206.

	In re claim 4, Lu et al., in annotated Fig. 2 and corresponding text, teach a method of forming a semiconductor structure, comprising:
providing a first die 262 comprising a three-dimensional memory device 200 including a three-dimensional array of NAND memory elements (e.g. NAND strings 230, abstract, [0010]-[0016], [0022], [0049], [0052], [0053], [0059], [0061]-[0066]); 
providing a second die 260 comprising a semiconductor substrate 202 and a peripheral logic circuitry ([0055]) that includes complementary metal oxide semiconductor (CMOS) devices 206 ([0055], [0056]) located on the semiconductor substrate 202; and 
forming a bonded assembly by bonding the first die 262 and the second die 260.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of U.S. Patent No. 11,133,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent US ‘297 fully encompasses the scope of the instant invention, regardless of the obvious variation in claimed language.
Current Application
US 11,133,297
1.   A semiconductor structure, comprising:
a first die comprising a three-dimensional memory device including a three-dimensional array of memory elements, a first dielectric material layer overlying, or underlying, the three-dimensional array of memory elements, and first pads embedded in the first dielectric material layer and electrically connected to a respective node within the three-dimensional memory device; and

a second die comprising a semiconductor substrate, a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate,  a second dielectric material layer overlying the CMOS devices, and second pads embedded in the second dielectric material layer and electrically connected to a respective node within the CMOS devices, and
	wherein the first pads are bonded     with the second pads through to provide multiple bonded pairs of a respective first pad and a respective second pad at an interface between the first die and the second die.

 8.   A semiconductor structure comprising: 
*   a first die comprising a three-dimensional memory device including a three-dimensional array of memory elements, a first dielectric material layer overlying, or underlying, the three-dimensional array of memory elements, and first pads embedded in the first dielectric material layer and electrically connected to a respective node within the three-dimensional memory device; 
*   a second die comprising a semiconductor substrate, a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate, a second dielectric material layer overlying, or underlying, the CMOS devices, and second pads embedded in the second dielectric material layer and electrically connected to a respective node within the CMOS devices, 
wherein the first pads are bonded with the second pads through to provide multiple bonded pairs of a respective first pad and a respective second pad at an interface between the first die and the second die; 
*   a through-substrate via structure extending through the semiconductor substrate and the second dielectric material layer of the second die; 
*   a through-substrate via contact pad embedded in the second dielectric material layer, contacting the through-substrate via structure, and having a horizontal surface within a plane of the interface between the first die and the second die; and a bonding pad located on the semiconductor substrate and contacting the through-substrate via structure.
4.  A method of forming a semiconductor structure, comprising:
providing a first die comprising a three-dimensional memory device including a three-dimensional array of NAND memory elements; 
providing a second die comprising a semiconductor substrate and a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate; and 
forming a bonded assembly by bonding the first die and the second die.

11. A method of forming a semiconductor structure, comprising: 
*   providing a first die comprising a three-dimensional memory device including a three-dimensional array of NAND memory elements; 
*   providing a second die comprising a semiconductor substrate and peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate; 
*   forming a bonded assembly by bonding the first die to the second die; and 
*   further comprising a pad-level mesh structure electrically connected to a source power supply circuit within the peripheral logic circuitry.


7.	Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of U.S. Patent No. 10,283,493. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent US ‘297 fully encompasses the scope of the instant invention, regardless of the obvious variation in claimed language.
Current Application
US 10,283,493
3.   A semiconductor structure, comprising: 
a first die comprising a three-dimensional memory device including a three dimensional array of NAND memory elements; and 
a second die comprising a semiconductor substrate, a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate; 
  wherein:

 the first die is bonded to the second die; and 
gate structures of the CMOS devices of the second die are located between the three-dimensional array of NAND memory elements of the first die and the semiconductor substrate of the second die  containing active regions  separated by a channel of the CMOS devices.

11.  A semiconductor structure, comprising: 
*   a first die comprising a three-dimensional memory device including a three-dimensional array of NAND memory elements; and a 
*   second die comprising a semiconductor substrate, a 
peripheral logic circuitry that 
includes complementary metal oxide semiconductor (CMOS) 
devices located on the semiconductor substrate; 
   wherein: 
*   the first die is bonded to the second die; 
*   gate structures of the CMOS devices of the second die are located between the three-dimensional array of NAND memory elements of the first die and the semiconductor substrate of the second die containing active regions separated by a channel of the CMOS devices; 
the first die further comprises an additional semiconductor substrate; an additional peripheral logic circuitry that includes additional CMOS devices is located on the additional semiconductor substrate, and is electrically coupled to at least one node of the three-dimensional memory device; and the additional CMOS devices are configured to operate at a higher voltage than the CMOS devices of the second die.
4.  A method of forming a semiconductor structure, comprising:

providing a first die comprising a three-dimensional memory device including a three-dimensional array of NAND memory elements; 
providing a second die comprising a semiconductor substrate and a peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate; and 
forming a bonded assembly by bonding the first die and the second die.

13. A method of forming a semiconductor structure, comprising: 
*   providing a first die comprising a three-dimensional memory device including a three-dimensional array of NAND memory elements; 
*   providing a second die comprising a semiconductor substrate and peripheral logic circuitry that includes complementary metal oxide semiconductor (CMOS) devices located on the semiconductor substrate; 
*   forming a bonded assembly by bonding the first die to the second die; and 
     wherein: 
*   the first die further comprises a first dielectric material layer overlying, or underlying, the three-dimensional array of memory elements, and first copper pads embedded in the first dielectric material layer and electrically shorted to a respective node within the three-dimensional memory device; 
*   the second die further comprises a second dielectric material layer overlying, or underlying, the CMOS devices, and second copper pads embedded in the second dielectric material layer and electrically shorted to a respective node within the CMOS devices; and 
*   forming the bonded assembly comprises bonding the first copper pads with the second copper pads through copper interdiffusion to provide multiple bonded pairs of a respective first copper pad and a respective second copper pad at an interface between the first die and the second die. 



Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image3.png
    581
    754
    media_image3.png
    Greyscale

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 27, 2022



/HSIEN MING LEE/